Citation Nr: 0510153	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  99-04 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for the 
service-connected hypertension, beginning on August 5, 2004.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected hypertension.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from July 1977 to July 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

In August 2004, the RO noted that the veteran had been 
granted service connection and assigned a 30 percent rating 
for coronary artery and hypertensive heart disease, effective 
on April 17, 2003.  

In recent statements, the veteran voices certain statements 
that raise the matter of entitlement to a total compensation 
rating based on individual unemployability.  As this has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  By an April 1985 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent 
disability evaluation, effective on October 29, 1984.  

2.  By a March 2000 decision, the RO assigned a 20 percent 
evaluation for the service-connected hypertension effective 
on November 29, 1999.  

3.  In August 2004, the RO reduced the evaluation to 10 
percent, effective on August 5, 2004, without proper notice.  

4.  The veteran failed to report for a VA medical examination 
scheduled with his application for an evaluation in excess of 
20 percent for the service-connected hypertension.  



CONCLUSIONS OF LAW

1.  The 20 percent rating assigned for the service-connected 
hypertension from 20 is restored effective on August 5, 2004. 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344(c) (2004).  

2.  The claim for an increased rating in excess of 20 percent 
for the service-connected hypertension must be denied by 
operation of law.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.655, 4.3, 4.104 including Diagnostic 
Code 7101 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
the issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the December 1998 Statement of the Case, the 
March 2000 and August 2004 Supplemental Statements of the 
Case, and the May 2003 and August 2004 letters, the veteran 
and his representative have been notified of the evidence 
needed to establish the benefits sought, and he has been 
advised via the May 2003 and August 2004 letters regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

By April 1985 rating decision, the RO granted service 
connection for hypertension to which it assigned a 10 percent 
evaluation effective on October 29, 1984.  

In September 1997, the veteran filed a claim for an increased 
rating for the service-connected hypertension.  

A September 1997 private medical examination report reflected 
blood pressure readings of 170/110 and repeated as 154/106.  

On November 1997 VA medical examination, standing blood 
pressure reading was 160/90; sitting blood pressure was 
160/98, and supine blood pressure was 158/92.  The examiner 
diagnosed hypertension.  

In January 1998, the veteran's blood pressure reading was 
recorded as being 140/90.  

On a November 1999 VA medical examination, the veteran's 
blood pressure reading was 170/110.  The examiner diagnosed 
hypertension and blood pressure that was not well controlled.  

In March 2000, the RO assigned an increased rating of 20 
percent for the service-connected hypertension effective on 
November 29, 1999.  

On July 2001 VA medical examination, supine blood pressure 
reading was 155/85, and it was 160/90 in a sitting position.  
The examiner diagnosed long-standing hypertension of more 
than 20 years.  

In March 2003, the veteran indicated that he was not 
satisfied with the 20 percent evaluation for the service-
connected hypertension.  

An April 2003 private medical examination report reflected 
blood pressure of 170/100, and severe hypertension was 
diagnosed.  

In May 2003, the veteran failed to report for a VA medical 
examination scheduled in connection with his claim for 
increase.  

By an August 2004 rating decision, the RO reduced the rating 
for the service-connected hypertension to 10 percent, 
effective on August 5, 2004.  


Hypertension

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated. 38 
C.F.R. § 4.104 (1997).  

Effective on January 12, 1998, the rating schedule provides 
for a 10 percent evaluation for diastolic pressure 
predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2004).  


Reduction in Disability Ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. 
§ 3.105(e).  

The provisions of 38 C.F.R. § 3.344 stipulate that rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations that are less thorough than those on which 
payment were originally based will not be used as a basis for 
reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings that have 
continued for long periods at the same level (five years or 
more) and that they do not apply to disabilities that have 
not become stabilized and which are likely to improve.  
Therefore, re-examinations disclosing improvement, physical 
or mental, in these disabilities will warrant a reduction in 
rating.  

When the RO reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 
(1999), and cases cited therein.  


Discussion

The veteran was not notified properly of the RO's intent to 
reduce his hypertension evaluation from 20 to 10 percent.  
The RO did not send the veteran the required notice of 
proposed reduction or other notice apprising him of its 
intent to reduce the rating, and he was not afforded the 
requisite 60 days in which to respond.  See 38 C.F.R. 
§ 3.105(e).  

The Board is cognizant of the fact that the veteran failed to 
report for a medical examination scheduled in connection with 
his claim.  

The veteran's failure to appear is immaterial in this case, 
however, because the RO did not deny his application for an 
evaluation in excess of 20 percent for hypertension, which 
would have been proper.  See Id.  

The RO, instead, reduced the veteran's evaluation without 
following prescribed procedures.  In such situation, the 
reduction is void ab initio, and the evaluation of 20 percent 
for the service-connected hypertension must be restored.  See 
Greyzck, 12 Vet. App. at 292.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. 
§ 3.655.  

The veteran did not supply a reason for his failure to report 
for the May 2003 VA medical examination scheduled in 
conjunction with his claim for increase.  As good cause for 
his failure to appear has not been supplied in a claim for 
increase, the claim for an evaluation in excess of 20 percent 
for hypertension is denied by operation of law.  38 C.F.R. 
§ 3.655.  

The Board need not consider the specific regulations 
regarding hypertension, as failure to report for the 
veteran's medical examination is sufficient reason for the 
denial of his claim.  Id.; 38 C.F.R. § 4.104 (1997, 2004).  



ORDER

The 20 percent rating for the service-connected hypertension 
is restored, effective on August 5, 2004.  

The claim for an increased evaluation in excess of 20 percent 
for the service-connected hypertension is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


